DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
With respect to claim 1, claim 1 is allowed since the closest art of record – Bahne et al. (US 2017/0238118), hereon referred to as Bahne – does not teach “generating, based on the current location and the central channel signal, a first sound channel signal corresponding to the terminal . . . [and] superposing the sound channel signal on the surround channel signal to obtain a first to-be-played sound channel signal corresponding to the terminal”. Specifically, Bahne teaches an audio precompensation controller configured to upmix the input signals to the N controller output signals that are to be output via N loudspeakers according the locations of target zones; however, Bahne does not teach generating one of the N controller output signals based on the current location and the central channel signal, and superimposing the sound channel signal on the surround channel signal to obtain a playback signal. Claims 8 and 17. Claims 2-7, 9-15, and 1718-20 are allowed for their following dependencies on claims 1, 8 and 17. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY H TRUONG whose telephone number is (571)272-3836.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsang Fan can be reached on (571)272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.